Title: From George Washington to John Hancock, 19 January 1781
From: Washington, George
To: Hancock, John


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Janry 19th 1781
                        
                        I should not trouble Your Excellency, with such reiterated applications on the score of supplies, if any
                            objects less than the safety of the Posts on this River, and indeed the existence of the Army, were at Stake.By the
                            enclosed Extracts of a Letter of Yesterday from Major General Heath, you will see our present situation, and future
                            prospects.
                        If therefore the supply of Beef Cattle demanded by the Requisitions of Congress from Your State is not
                            regularly forwarded to the Army, I cannot consider myself as responsible for the Maintenance of the Garrisons below, or
                            the continuance of a single Regiment in the Field. I have the honor to be With great esteem & respect Your
                            Excellencys Most Obedt Servant
                        
                            Go: Washington
                        
                    